DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 4/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-5 are pending.
Claims 1-2 are currently amended.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karakawa (US Pub. 2014/0242814) in view of Kato (US Pub. 2013/0059415) and Yamamoto (US Pub. 2015/0325434).
Regarding claim 1, Karakawa teaches a film forming apparatus ([0050] and Fig. 3, film forming device #10) for forming a nitride film ([0002]) of a raw material component on a substrate ([0053] and Fig. 5: wafers W) inside a vacuum vessel ([0064] and Fig. 5, exhausting device #34 is a vacuum pump) by revolving a rotary table on which the substrate is disposed ([0053] and Fig. 5, mounting table #14 rotates wafers) and supplying a raw material gas containing the raw material component ([0055]: precursor gas) and an ammonia gas ([0076]) used as a reaction gas to regions separated from each other in a circumferential direction of the rotary table ([0030], as illustrated Figs. 4-5), the apparatus comprising: 
a raw material gas supply part ([0056] and Fig. 6, injection unit #16a) facing the rotary table ([0054] and Fig. 6, facing the top of mounting table #14), and having a first discharge port ([0055] and Fig. 6, injection nozzles #16h) that discharges the raw material gas ([0062] and Fig. 6, from gas source #16g), a first exhaust port ([0057] and Fig. 6, exhaust port #18a) that surrounds the first discharge port (see Fig. 6) and a second discharge port ([0058] and Fig. 6, injection nozzle #20a) that surrounds the first exhaust port (see Fig. 6) and discharges a purge gas ([0058]: nitrogen or argon); 
a reaction region (see annotated Fig. 5 below) spaced apart from the raw material gas supply part in the circumferential direction of the rotary table (as in Fig. 6, space for reaction to occur on the wafer above table #14 and between the gas supply part); 
a modification region (see below, combination of 1st and 2nd modification regions) spaced apart from the reaction region in the circumferential direction of the rotary table (see as annotated below, clockwise direction); 

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale

a first plasma generating part ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48) provided in the modification region (see Fig. 4, each modification region has a plasma generating unit #22), 
wherein the first plasma generating part includes: an antenna ([0068] and Fig. 10, antenna #22a) including a dielectric plate ([0068] and Fig. 10, dielectric plate #40) and a wave guide ([0068] and Fig. 10, waveguide #42); and a microwave generator ([0075] and Fig. 10, microwave generator #48) connected to the antenna (see Fig. 10, all elements are “connected”),
wherein a gas discharge port through which a gas is supplied (see below, where gas lines enter the apparatus) is not installed below the antenna of the first plasma generating part (not installed vertically below #22a, indicated by dashed lines),

    PNG
    media_image2.png
    471
    868
    media_image2.png
    Greyscale

a second plasma generating part ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48) provided in the reaction region (see Fig. 4, each modification region has a plasma generating unit #22) and configured to activate a gas existing in the reaction region ([0030]: plasma generated for process gases); 
a reaction gas supply part ([0076] and Fig. 10, injection nozzle #50b) connected to the second plasma generating part and configured to supply the ammonia gas to the reaction region ([0076]: gas source #51g contains ammonia); 
a second exhaust port ([0077] and Fig. 5, exhaust port #22h) formed below the reaction region ([0077]: formed at the bottom side of the external edge in the lower portion) and configured to evacuate an interior of the vacuum vessel (see Fig. 5, is inside the chamber and is an exhaust device); and 
a controller ([0078] and Fig. 3, controller #60) configured to control a process ([0078]) 

Karakawa does not teach wherein the process includes: repeating a cycle including: supplying the raw material gas to the substrate from the raw material gas supply part; in the reaction region, supplying the ammonia gas to the substrate in the reaction region using the reaction gas supply part without discharging a hydrogen gas to the vacuum vessel while exciting the ammonia gas supplied to the reaction region using the second plasma generating part to generate an active species containing nitrogen and hydrogen and evacuating the reaction region through the second exhaust port, so as to form the nitride film on the substrate using the generated active species containing nitrogen; and  in the modification region, modifying the nitride film by disposing the substrate below the first plasma generating part and activating the hydrogen gas generated in the reaction region using the first plasma generating part.
However, Kato teaches wherein the process includes: repeating a cycle including: supplying the raw material gas to the substrate from the raw material gas supply part (Kato – [0048] and Fig. 3, supplies DCS gas via first nozzle #31); in the reaction region, supplying the ammonia gas to the substrate in the reaction region using the reaction gas supply part without discharging a hydrogen gas to the vacuum vessel (Kato - [0048] and Fig. 3, supplies ammonia gas via nozzle #32) while exciting the ammonia gas supplied to the reaction region using the second plasma generating part (Kato – [0051] and Fig. 3, main plasma generating part #81 excites the ammonia gas) to generate an active species containing nitrogen and hydrogen and evacuating the reaction region through the second exhaust port (Kato – [0070] and Fig. 3, through evacuation opening #62), so as to form the nitride film on the substrate using the generated active species containing nitrogen; and in the modification region, modifying the nitride film by disposing the substrate below the first plasma generating part (Kato - [0046] and Fig. 3, auxiliary plasma generating part #82) and activating the hydrogen gas generated in the reaction region using the first plasma generating part (Kato - [0048] and Fig. 3, supplies ammonia gas via nozzle #32),3Appl. No. 15/897,209Attorney Docket No. 35682UResponse to Office Action mailed May 18, 2021 
Karakawa and Kato both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method of Karakawa with that of Kato in order to reduce plasma damage to a substrate by supplying process gases that react to each other in order and performing a plasma process onto the substrate (Kato – [0011]).

Modified Karakawa does not teach wherein a flow rate of the hydrogen gas supplied to the modification region is greater than 0 and not more than 0.1 L/min.
However, Yamamoto teaches wherein a flow rate of the hydrogen gas supplied to the modification region is greater than 0 and not more than 0.1 L/min (Yamamoto – [0121]: H2 gas flow rate at 100 sccm; Examiner notes 0.1 standard liter per minute (slm) is equivalent to 100 standard cubic centimeters per minute (sccm)).
Modified Karakawa and Yamamoto both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the hydrogen gas flow rate to between 0 and 0.1 L/min (as taught by Yamamoto), since courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.

To clarify the record, the Examiner notes the preamble limitation: “for forming a nitride film…” is interpreted as an intended use of the “film forming apparatus”. It has been held that if the body of a claim fully and intrinsically sets forth al of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Karakawa apparatus would be capable of performing the intended uses as set forth above.

Further, the claim limitations “that discharges the raw material gas”, “discharges a purge gas”, “through which a gas is supplied”, “configured to activate a gas existing in the modification region”, “configured to activate a gas existing in the reaction region”, “configured to supply the ammonia gas to the reaction region”, and “configured to evacuate an interior of the vacuum vessel” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Karakawa apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Karakawa teaches wherein the second exhaust port (Karakawa - [0077] and Fig. 5, exhaust port #22h) is located at a position adjacent to the modification region and the reaction region. (Karakawa Fig. 5, exhaust port #22h is adjacent the modification region 1st+2nd  and reaction region as duplicated below).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Regarding claim 3, Karakawa teaches wherein the second exhaust port (Karakawa - [0077] and Fig. 5, exhaust port #22h) is located at a position facing the reaction region and outside the rotary table in a plan view (see as below, exhaust port #22h is located outside the table near the exterior wall; see also [0077]).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Regarding claim 4, Karakawa teaches wherein the controller (Karakawa - [0078] and Fig. 3, controller #60) is further configured to set a flow rate of the ammonia gas supplied to the reaction region to 0.05 to 4.0 L/min (Karakawa – [0106]: flow rates of NH3 gas were 600-50 sccm; Examiner notes 0.1 standard liter per minute (slm) is equivalent to 100 standard cubic centimeters per minute (sccm), so Karakawa teaches from 0.6 L/min to 0.05 L/min). 

Regarding claim 5, Karakawa teaches wherein the modification region includes a first modification region and a second modification region (see annotated Karakawa Fig. 5 below) spaced apart from each other in the circumferential direction of the rotary table (as below, spaced apart in a clockwise direction), and the first plasma generating part is positioned in a corresponding relationship (Examiner interprets as “proximate to”) with each of the first modification region and the second modification region ([0068], [0075] and Fig. 10: plasma generating unit #22 and microwave generator #48 are provided in each modification region).

    PNG
    media_image1.png
    473
    533
    media_image1.png
    Greyscale


Response to Arguments
Applicant is thanked for the amendments to claims 1 and 2 to eliminate new matter and indefinite claim language, thus the rejections under sections 112(a) and 112(b) are withdrawn.

Regarding Applicant’s arguments concerning the first plasma generating part, the limitation as amended continues to be met by the prior art of record, notably Karakawa. Karakawa teaches an antenna including a dielectric plate and a wave guide ([0068] and Fig. 10, antenna #22a, dielectric plate #40, and waveguide #42), where a gas discharge port through which a gas is supplied (see as annotated below, the entry point for gas provided to #22b) is not installed below the antenna of the first plasma generating part (is not installed below any of the antenna components, as indicated by the dashed arrows below). The breadth of the phrase “gas discharge port” is met by any of the major orifices of the lines supplying gas from the sources #50g and #51g to injection nozzle #50b, provided they are not below the components as above. Applicant is too narrowly construing the limitation to only mean the nozzle #50b, thus the arguments are not persuasive.

    PNG
    media_image2.png
    471
    868
    media_image2.png
    Greyscale


Regarding Applicant’s arguments concerning the controller limitation, the Applicant has incorrectly argued only the Kato reference without considering the combination of references, particularly the structural features of Karakawa. The courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Karakawa teaches the second exhaust port formed below the reaction region (Karakawa - [0077] and Fig. 5, exhaust port #22h) in a proper position relative to the reaction region (below) and fully capable of evacuating an interior of the vacuum vessel. Kato is relied upon to teach a series of steps comprising the controller programmed method of claim 1 which, when enacted with respect to the Karakawa apparatus, would perform the procedure as claimed. As such, Applicant’s arguments are not persuasive.

Regarding Applicant’s arguments concerning the structure of the controller itself, the Examiner notes that Kato teaches the controller limitations of claim 1 in their entirety without modification (as set forth above in the rejection of claim 1) contained on a computer with storage media programmed to enact that procedure (Kato – [0078]). Thus the Examiner has met the burden of showing that the prior art structure is capable of performing the function without further programming.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718